Citation Nr: 1823698	
Decision Date: 04/20/18    Archive Date: 04/26/18

DOCKET NO.  14-18 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial higher rating than 10 percent for hypertension.

2.  Entitlement to an effective date earlier than March 26, 2010 for the grant of service connection for a right shoulder disability.

3.  Entitlement to an effective date earlier than March 26, 2010 for the grant of service connection for a left shoulder disability.  

4.  Entitlement to an effective date earlier than March 26, 2010 for the grant of service connection for right carpal tunnel syndrome.

5.  Entitlement to an effective date earlier than March 26, 2010 for the grant of service connection for left carpal tunnel syndrome.

6.  Entitlement to an effective date earlier than March 26, 2010 for the grant of service connection for an interstitial lung disease.

7.  Entitlement to an effective date earlier than March 26, 2010 for the grant of service connection for a right knee disability.

8.  Entitlement to an effective date earlier than March 26, 2010 for the grant of service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Counsel


INTRODUCTION

The Veteran had active service from September 1969 to June 1984, September 1969 to June 1974, and from June 1974 to June 1984.

This matter comes before the Board of Veterans' Appeals (Board) from a rating  decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The Veteran's claims file is a "paperless" claims file.  All records in the Veteran's case are maintained in Virtual VA and Veterans Benefits Management System (VBMS).

The RO has acknowledged the Veteran's appeal of entitlement for service connection for sleep apnea and glaucoma.  These two issues have not been certified to the Board and the Veteran has requested a hearing for these issues.  Therefore, these issues will not be merged with the issues adjudicated in this decision.
The issue of entitlement to a higher evaluation for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran first filed a claim for service connection for right and left shoulder disabilities, right and left carpal tunnel syndrome, interstitial lung disease and right knee and left knee disabilities on March 26, 2010.

2.  The RO granted service connection for right and left shoulder disabilities, right and left carpal tunnel syndrome, interstitial lung disease and right knee and left knee disabilities on March 26, 2010.


CONCLUSIONS OF LAW

1.  An effective date earlier than March 26, 2010, for the grant of service connection for a right shoulder disability, is not warranted.  38 U.S.C. § 5110 (2012); 38 C.F.R. §§ 3.151, 3.155, 3.400 (2017).

2.  An effective date earlier than March 26, 2010, for the grant of service connection for a left shoulder disability, is not warranted.  38 U.S.C. § 5110 (2012); 38 C.F.R. §§ 3.151, 3.155, 3.400 (2017).

3.  An effective date earlier than March 26, 2010, for the grant of service connection for left carpal tunnel syndrome, is not warranted.  38 U.S.C. § 5110 (2012); 38 C.F.R. §§ 3.151, 3.155, 3.400 (2017).

4.  An effective date earlier than March 26, 2010, for the grant of service connection for right carpal tunnel syndrome, is not warranted.  38 U.S.C. § 5110 (2012); 38 C.F.R. §§ 3.151, 3.155, 3.400 (2017).

5.  An effective date earlier than March 26, 2010, for the grant of service connection for interstitial lung disease, is not warranted.  38 U.S.C. § 5110 (2012); 38 C.F.R. §§ 3.151, 3.155, 3.400 (2017).  

6.  An effective date earlier than March 26, 2010, for the grant of service connection for a right knee disability, is not warranted.  38 U.S.C. § 5110 (2012); 38 C.F.R. §§ 3.151, 3.155, 3.400 (2017).  

7.  An effective date earlier than March 26, 2010, for the grant of service connection for a left knee disability, is not warranted.  38 U.S.C. § 5110 (2012); 38 C.F.R. §§ 3.151, 3.155, 3.400 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

The Veteran's claim arises from an appeal of the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, and additional notice is not required as any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed as to VA's duties to assist and notify.  The Board notes that VA has complied with other notice and assistance provisions required by statute.  See 38 U.S.C. §§ 5103A, 7105 (2012).

Analysis

Generally, except as otherwise provided, the effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the day following separation from active service or the date entitlement arose, if the claim is received within one year after separation from service; otherwise, the date of receipt of the claim, or the date entitlement arose, whichever is later.  See 38 U.S.C. § 5110; 38 C.F.R. § 3.400.  The effective date for a reopened claim, after a final disallowance, shall be the date of receipt of the new claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400 (q)(1)(ii) (2017).  See Nelson v. Principi, 18 Vet. App. 407, 409 (2004); Leonard v. Principi, 17 Vet. App. 447, 451 (2004); Sears v. Principi, 16 Vet. App. 245, 247 (2002), aff'd, 349 F.3d 1326 (Fed. Cir. 2003); see also Lapier v. Brown, 5 Vet. App. 215   (1993) (holding that an award granted on a reopened claim may not be made effective prior to the date of receipt of the reopened claim).

The Veteran asserts that he is entitled to an effective date prior to March 26, 2010, for the award of service connection for left and right shoulder disabilities, left and right carpal tunnel syndrome, interstitial lung disease and right and left knee disabilities.   Specifically, he argues that he should be granted an effective date of June 20, 1984.  See August 2013 notice of disagreement.

Upon review of the record, the Board finds that the currently assigned effective date of March 26, 2010, is the earliest effective date assignable for service connection for these disabilities as a matter of law.

In this case, the Veteran filed an initial claim for service connection for left and right shoulder disabilities, left and right carpal tunnel syndrome, for interstitial lung disease and right and left knee disabilities that was received by VA on March 26, 2010.  On July 18, 2013, the RO granted the Veteran service connection for these disabilities, effective March 26, 2010, the date VA received his claim.  In his August 2013 notice of disagreement (NOD), the Veteran contended that he should be granted an earlier effective date of June 20, 1984 as this was the date that he registered for health care services with the VA Medical Center in Hampton, Virginia.   

The Board must consider whether any evidence of record prior to March 26, 2010, could serve as a formal or informal claim in order to entitle the Veteran to an earlier effective date for these disabilities.  In this regard, any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such informal claim must identify the benefit sought.  38 C.F.R. § 3.155.

In reviewing the evidence to determine whether any communication submitted by the Veteran indicated an attempt to apply for service connection for these disabilities, the Board finds that no document submitted prior to March 26, 2010, indicates an intent to pursue such a claim.  The Veteran claims that he filed a claim in the office at the VA Medical Center between 1984 and 1985.  The Veteran reported that he would try to find this claim and resubmit, but he has not provided documentation of this claim.  Prior to March 26, 2010, the claims file shows evidence involving education benefits and waiver of overpayment related to educational benefits.  None of the communications from the Veteran dated prior to March 26, 2010, addresses the issues of right or left shoulder disability, interstitial lung disease, right and left carpal tunnel or left and right knee disabilities.  The Board cannot find that a claim for entitlement to service connection, either formal or informal, was received by VA at any time prior to March 26, 2010.  In so finding, the Board emphasizes that a claim must identify the benefit sought; the mere reference in medical treatment records to that disability is not a claim.  See 38 C.F.R. § 3.155; MacPhee v. Nicholson, 459 F.3d 1323 (Fed. Cir. 2006) (medical treatment for a disability, without an intent expressed by a claimant to seek benefits based on that disability does not constitute an informal compensation claim).  In this case, the medical records associated with the claims file provide no basis for an award of service connection for these disabilities prior to March 26, 2010.  

The applicable regulatory provisions simply do not provide a basis for an effective date for the grant of service connection for left and right shoulder disabilities, left and right carpal tunnel syndrome, interstitial lung disease and right and left knee disabilities earlier than March 26, 2010.  No claim for service connection for these disabilities was filed until March 26, 2010.  Thus, although the Board is sympathetic to the Veteran's argument that an effective date earlier than March 26, 2010, should be awarded for the grant of service connection, the Board is without a legal basis to do so.  The Board concludes that an effective date earlier than March 26, 2010, is not warranted for the grant of service connection for left and right shoulder disabilities, left and right carpal tunnel syndrome, interstitial lung disease and right and left knee disabilities, and the claim must be denied.


ORDER

An effective date prior to March 26, 2010, for the award of service connection for a left shoulder disability is denied.

An effective date prior to March 26, 2010, for the award of service connection for a right shoulder disability is denied.

An effective date prior to March 26, 2010, for the award of service connection for right carpal tunnel syndrome disability is denied.

An effective date prior to March 26, 2010, for the award of service connection for left carpal tunnel syndrome disability is denied.

An effective date prior to March 26, 2010, for the award of service connection for an interstitial lung disease disability is denied.

An effective date prior to March 26, 2010, for the award of service connection for a right knee disability is denied.

An effective date prior to March 26, 2010, for the award of service connection for a left knee disability is denied.


REMAND

The Veteran claims that a higher evaluation is warranted for his hypertension disability.  The Veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  Here, the record shows that only an opinion was obtained in this case and the Veteran has not been afforded a VA examination for his hypertension disability.  The Board finds that a VA examination is needed to determine the current severity of this hypertension based on his history of uncontrolled hypertension.  See April 2014 VA Form 9; see also April 2010, October 2011, June 2013, August 2013 and September 2013 treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding, pertinent treatment records and associate them with the electronic file to the extent possible.  If any identified records are not obtainable (or none exist), the Veteran should be notified and the record clearly documented.  Regardless of the Veteran's response, obtain any outstanding VA medical records to the extent possible.  

2.  Schedule the Veteran for a VA examination to determine the severity of his hypertension using the most recent DBQ examination form. 

Following examination of the Veteran and review of the claims file, the examiner should identify all currently present manifestations of the Veteran's hypertension. 

The complete rationale for all opinions expressed should be provided in the examination report, to include reference to pertinent evidence where appropriate. 

2.  Upon completion of the above development and any additional development deemed appropriate, readjudicate the issue on appeal.  All applicable laws and regulations should be considered.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case. An appropriate period of time should be allowed for response.

The appellant and his representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
G. A. WASIK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


